Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 1 of 21 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

------------------------------------------------------------------------x
 Joel Fekete

                            Plaintiff,                                      Index No: 1:20-cv-1045




                            -against-                                       Demand for Trial by Jury


 Equifax Information Services, LLC,
 Experian Information Solutions, Inc.,
 Transunion, LLC,
 Online Information Services, Inc.,
 d/b/a Online Collections.

                            Defendant(s).
------------------------------------------------------------------------x

                                                COMPLAINT
        Plaintiff Joel Fekete ("Plaintiff"), by and through his attorneys, and as for his Complaint

against Defendant Equifax Information Services, LLC (“Equifax”), Defendant Experian

Information Solutions, Inc. (“Experian”), Defendant Transunion, LLC (“Transunion”), and

Defendant Online Information Services, Inc., d/b/a Online Collections (“Online Collections”),

respectfully sets forth, complains, and alleges, upon information and belief, the following:



                                      JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

        U.S.C. § 1681p et seq.
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 2 of 21 PageID #: 2



  2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

     acts and transactions occurred here, Plaintiff resides here, and the Defendant’s transact

     business here.

  3. Plaintiff brings this action for damages arising from the Defendants violations of 15

     U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).

  4. Plaintiff also brings this action for damages arising from the Defendants who are debt

     collectors, violations of 15 U.S.C. § 1692 et seq., commonly known as the Fair Debt

     Collections Practices Act (“FDCPA”).



                                          PARTIES

  5. Plaintiff is a resident of the State of New York, County of Kings, residing at 35 Skillman

     Street, apt 5C, Brooklyn, NY 11205.

  6. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

     U.S.C. § 1681a(c).

  7. Defendant Equifax Information Services, LLC is a consumer reporting agency as defined

     by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities in this

     judicial district. Defendant Equifax is a Georgia corporation registered to do business in

     the State of New York, and may be served with process upon Corporation Service

     Company, its registered agent for service of process at 80 State Street, Albany, NY,

     12207.

  8. At all times material hereto, Equifax is a consumer reporting agency regularly engaged in

     the business of assembling, evaluating and disbursing information concerning consumers
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 3 of 21 PageID #: 3



     for the purpose of furnishing consumer reports, as said term is defined under 15 U.S.C.

     § 1681a(p) to third parties.

  9. At all times material hereto, Equifax disbursed such consumer reports to third parties

     under a contract for monetary compensation.

  10. Defendant Experian Information Solutions, Inc. is a consumer reporting agency as

     defined by 15 U.S.C. § 1681a(p) and conducts substantial and regular business activities

     in this judicial district. Defendant Experian is an Ohio corporation registered to do

     business in the State of New York, and may be served with process upon the CT

     Corporation System, its registered agent for service of process at 28 Liberty Street, New

     York, NY, 10005.

  11. At all times material here to Experian is a consumer reporting agency regularly engaged

     in the business of assembling, evaluating and disbursing information concerning

     consumers for the purpose of furnishing consumer reports, as said term is defined under

     15 U.S.C. § 1681a(p) to third parties.

  12. At all times material hereto, Experian disbursed such consumer reports to third parties

     under a contract for monetary compensation.

  13. Defendant Transunion is a consumer reporting agency as defined by 15 U.S.C. §

     1681a(p) and conducts substantial and regular business activities in this judicial district.

     Defendant Transunion is a limited liability company and may be served with process

     upon The Prentice-Hall Corporation System, Inc., its registered agent for service of

     process at 80 State Street, Albany, NY, 12207.

  14. At all times material hereto Defendant Transunion is a consumer reporting agency

     regularly engaged in the business of assembling, evaluating and disbursing information
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 4 of 21 PageID #: 4



     concerning consumers for the purpose of furnishing consumer reports, as said term is

     defined under 15 U.S.C. § 1681a(p) to third parties.

  15. At all times material hereto, Defendant Transunion disbursed such consumer reports to

     third parties under a contract for monetary compensation.

  16. Defendant Online Information Services, Inc., d/b/a Online Collections, is a person who

     furnishes information to consumer reporting agencies under 15 U.S.C. § 1681s-2 with an

     address for service c/o Corporation Service Company, its registered agent for service of

     process at 80 State Street, Albany, NY, 12207.

  17. Online Collections is a “debt collector”, as defined by 15 U.S. Code § 1692a (6).



                               FACTUAL ALLEGATIONS

  18. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

     though fully stated herein with the same force and effect as if the same were set forth at

     length herein.

                          Online Collections Dispute and Violations


  19. On information and belief, on a date better known to Defendants Equifax, Experian, and

     Transunion, hereinafter “the Credit Bureaus”, the Credit Bureaus prepared and issued

     credit reports concerning the Plaintiff that included inaccurate information relating to a

     collection account being reported by Defendant Online Collections in reference to utility

     bill.


  20. The inaccurate information furnished by Defendant Online Collections and published by

     Defendant Credit Bureaus is inaccurate since the report reflects an incorrect balance.
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 5 of 21 PageID #: 5



  21. The Plaintiff paid his debt in full to the original creditor, Orange and Rockland Utilities,

     on or around December 2, 2019, yet the debt collector Online Collections continued to

     report the collection account with a balance.

  22. The Credit Bureaus have been reporting this inaccurate information through the issuance

     of false and inaccurate credit information and consumer reports that they have

     disseminated to various persons and credit grantors, both known and unknown.

  23. Plaintiff notified the Credit Bureaus that he disputed the accuracy of the information they

     were reporting, on or around January 10, 2020, specifically stating in separate letters sent

     to each Credit Bureau, that he was disputing the reporting of the Online Collections trade

     line and enclosing proof of his payment in full to the original creditor, Orange and

     Rockland Utilities.

  24. It is believed and therefore averred that the Credit Bureaus notified Defendant Online

     Collections of the Plaintiff’s dispute.

  25. Upon receipt of the dispute of the account from the Plaintiff by the Credit Bureaus,

     Defendant Online Collections failed to conduct a reasonable investigation and continued

     to report false and inaccurate, adverse information on the consumer report of the Plaintiff

     with respect to the disputed balance.

  26. Despite the dispute by the Plaintiff that the information on his consumer report was

     inaccurate with respect to the dispute account, the Credit Bureaus did not evaluate or

     consider any of the information, claims, or evidence of the Plaintiff and did not make an

     attempt to substantially reasonably verify that the derogatory information concerning the

     disputed account was inaccurate.
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 6 of 21 PageID #: 6



  27. As of the date of the filing of this Complaint, Defendant Online Collections continues to

     furnish credit data which is inaccurate and materially misleading, and the Credit Bureaus’

     reporting of the above-referenced trade line continues to be inaccurate and materially

     misleading.

  28. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

     score.

  29. Plaintiff has suffered a decreased credit score as a result of the inaccurate information on

     Plaintiff’s credit file.



                                 FIRST CAUSE OF ACTION
                        (Willful Violation of the FCRA as to Equifax)
  30. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

     fully state herein with the same force and effect as if the same were set forth at length

     herein.

  31. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

  32. Equifax violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

     procedures to assure maximum possible accuracy in the preparation of the credit report and

     credit files that Equifax maintained concerning the Plaintiff.

  33. Equifax has willfully and recklessly failed to comply with the Act. The failure of Equifax

     to comply with the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

               b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 7 of 21 PageID #: 7



             c) The failure to remove and/or correct the inaccuracy and derogatory credit

                 information after a reasonable request by the Plaintiff;

             d) The failure to promptly and adequately investigate information which

                 Defendant Equifax had notice was inaccurate;

             e) The continual placement of inaccurate information into the credit report of the

                 Plaintiff after being advised by the Plaintiff that the information was inaccurate;

             f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                 the information;

             g) The failure to promptly delete information that was found to be inaccurate, or

                 could not be verified, or that the source of information had advised Equifax to

                 delete;

             h) The failure to take adequate steps to verify information Equifax had reason to

                 believe was inaccurate before including it in the credit report of the consumer.

  34. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage by

     loss of credit, loss of ability to purchase and benefit from credit, and the mental and

     emotional pain, anguish, humiliation and embarrassment of credit denial.

  35. The conduct, action and inaction of Equifax was willful rendering Equifax liable for actual,

     statutory and punitive damages in an amount to be determined by a Judge/ and or Jury

     pursuant to 15 U.S.C. § 1681n.

  36. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

     amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 8 of 21 PageID #: 8



   WHEREFORE, Plaintiff, Joel Fekete, an individual, demands judgment in his favor against

Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                                 SECOND CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Equifax)
   37. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length

       herein.

   38. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   39. Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

       credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

       reinvestigation and by failing to maintain reasonable procedures with which to verify the

       disputed information in the credit file of the Plaintiff.

   40. Equifax has negligently failed to comply with the Act. The failure of Equifax to comply

       with the Act include but are not necessarily limited to the following:

                 a) The failure to follow reasonable procedures to assure the maximum possible

                    accuracy of the information reported;

                 b) The failure to correct erroneous personal information regarding the Plaintiff

                    after a reasonable request by the Plaintiff;

                 c) The failure to remove and/or correct the inaccuracy and derogatory credit

                    information after a reasonable request by the Plaintiff;

                 d) The failure to promptly and adequately investigate information which

                    Defendant Equifax had notice was inaccurate;
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 9 of 21 PageID #: 9



                 e) The continual placement of inaccurate information into the credit report of the

                    Plaintiff after being advised by the Plaintiff that the information was inaccurate;

                 f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                    the information;

                 g) The failure to promptly delete information that was found to be inaccurate, or

                    could not be verified, or that the source of information had advised Equifax to

                    delete;

                 h) The failure to take adequate steps to verify information Equifax had reason to

                    believe was inaccurate before including it in the credit report of the consumer.

   41. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage by

       loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   42. The conduct, action and inaction of Equifax was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   43. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Joel Fekete, an individual, demands judgment in his favor against

Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681o.

                                   THIRD CAUSE OF ACTION
                          (Willful Violation of the FCRA as to Experian)
   44. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length

       herein.
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 10 of 21 PageID #: 10



   45. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   46. Experian violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

      procedures to assure maximum possible accuracy in the preparation of the credit report and

      credit files that Experian maintained concerning the Plaintiff.

   47. Experian has willfully and recklessly failed to comply with the Act. The failure of Experian

      to comply with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which

                  Defendant Experian had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Experian to

                  delete;

              h) The failure to take adequate steps to verify information Experian had reason to

                  believe was inaccurate before including it in the credit report of the consumer.
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 11 of 21 PageID #: 11



   48. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   49. The conduct, action and inaction of Experian was willful rendering Experian liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge and or

       Jury pursuant to 15 U.S.C. § 1681n.

   50. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Joel Fekete, an individual, demands judgment in his favor against

Defendant, Experian, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                                FOURTH CAUSE OF ACTION
                       (Negligent Violation of the FCRA as to Experian)
   51. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length

       herein.

   52. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   53. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

       credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

       reinvestigation and by failing to maintain reasonable procedures with which to verify the

       disputed information in the credit file of the Plaintiff.

   54. Experian has negligently failed to comply with the Act. The failure of Experian to comply

       with the Act include but are not necessarily limited to the following:
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 12 of 21 PageID #: 12



              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which

                  Defendant Experian had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Experian to

                  delete;

              h) The failure to take adequate steps to verify information Experian had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   55. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

      by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

      emotional pain, anguish, humiliation and embarrassment of credit denial.

   56. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to

      damages under 15 U.S.C. § 1681o.
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 13 of 21 PageID #: 13



   57. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.

   WHEREFORE, Plaintiff, Joel Fekete, an individual, demands judgment in his favor against

Defendant, Experian, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681o.

                                   FIFTH CAUSE OF ACTION
                        (Willful Violation of the FCRA as to Transunion)
   58. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length

       herein.

   59. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   60. Transunion violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

       procedures to assure maximum possible accuracy in the preparation of the credit report and

       credit files that Transunion maintained concerning the Plaintiff.

   61. Transunion has willfully and recklessly failed to comply with the Act. The failure of

       Transunion to comply with the Act include but are not necessarily limited to the following:

                 a) The failure to follow reasonable procedures to assure the maximum possible

                    accuracy of the information reported;

                 b) The failure to correct erroneous personal information regarding the Plaintiff

                    after a reasonable request by the Plaintiff;

                 c) The failure to remove and/or correct the inaccuracy and derogatory credit

                    information after a reasonable request by the Plaintiff;

                 d) The failure to promptly and adequately investigate information which

                    Defendant Transunion had notice was inaccurate;
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 14 of 21 PageID #: 14



              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Transunion

                  to delete;

              h) The failure to take adequate steps to verify information Transunion had reason

                  to believe was inaccurate before including it in the credit report of the

                  consumer.

   62. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   63. The conduct, action and inaction of Transunion was willful rendering Transunion liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge/ and or

       Jury pursuant to 15 U.S.C. § 1681n.

   64. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion in

       an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Joel Fekete, an individual, demands judgment in his favor against

Defendant, Transunion, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                                SIXTH CAUSE OF ACTION
                    (Negligent Violation of the FCRA as to Transunion)
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 15 of 21 PageID #: 15



   65. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

      fully state herein with the same force and effect as if the same were set forth at length

      herein.

   66. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

      seq.

   67. Transunion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

      the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

      conducting reinvestigation and by failing to maintain reasonable procedures with which to

      verify the disputed information in the credit file of the Plaintiff.

   68. Transunion has negligently failed to comply with the Act. The failure of Transunion to

      comply with the Act include but are not necessarily limited to the following:

                a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;

                b) The failure to correct erroneous personal information regarding the Plaintiff

                   after a reasonable request by the Plaintiff;

                c) The failure to remove and/or correct the inaccuracy and derogatory credit

                   information after a reasonable request by the Plaintiff;

                d) The failure to promptly and adequately investigate information which

                   Defendant Transunion had notice was inaccurate;

                e) The continual placement of inaccurate information into the credit report of the

                   Plaintiff after being advised by the Plaintiff that the information was inaccurate;

                f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                   the information;
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 16 of 21 PageID #: 16



                 g) The failure to promptly delete information that was found to be inaccurate, or

                    could not be verified, or that the source of information had advised Transunion

                    to delete;

                 h) The failure to take adequate steps to verify information Transunion had reason

                    to believe was inaccurate before including it in the credit report of the

                    consumer.

   69. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   70. The conduct, action and inaction of Transunion was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   71. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion in

       an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Joel Fekete, an individual, demands judgment in his favor against

Defendant, Transunion, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681o.

                                 SEVENTH CAUSE OF ACTION
                     (Willful Violation of the FCRA as to Online Collections)
   72. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length

       herein.

   73. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 17 of 21 PageID #: 17



   74. Pursuant to the Act, all persons who furnished information to reporting agencies must

      participate in re-investigations conducted by the agencies when consumers dispute the

      accuracy and completeness of information contained in a consumer credit report.

   75. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

      when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

      furnisher must then conduct a timely investigation of the disputed information and review

      all relevant information provided by the agency.

   76. The results of the investigation must be reported to the agency and, if the investigation

      reveals that the original information is incomplete or inaccurate, the information from a

      furnisher such as the above listed above must report the results to other agencies which

      were supplied such information.

   77. The Defendant Online Collections violated 15 U.S.C. § 1681s2-b; by failing to fully and

      improperly investigate the dispute of the Plaintiff with respect to the Account Liability

      Representation; by failing to review all relevant information regarding same; by failing to

      correctly report results of an accurate investigation to the credit reporting agencies.

   78. Specifically, Online Collections continued to report this account on the Plaintiff’s credit

      report after being notified of his dispute regarding the balance.

   79. Additionally, Defendant Online Collections failed to mark the account as disputed after

      receiving notice of the Plaintiff’s dispute.

   80. As a result of the conduct, action and inaction of the Defendant Online Collections, the

      Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

      from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

      of credit denials.
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 18 of 21 PageID #: 18



   81. The conduct, action and inaction of Defendant Online Collections was willful, rendering

       Defendant Online Collections liable for actual, statutory and punitive damages in an

       amount to be determined by a jury pursuant to 15 U.S.C. § 1681n.

   82. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

       Online Collections in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n.

   WHEREFORE, Plaintiff, Joel Fekete, an individual, demands judgment in his favor against

Defendant, Online Collections, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.



                               EIGHTH CAUSE OF ACTION
                  (Negligent Violation of the FCRA as to Online Collections)
   83. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length

       herein.

   84. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   85. Pursuant to the Act, all persons who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   86. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 19 of 21 PageID #: 19



   87. The results of the investigation must be reported to the agency and, if the investigation

      reveals that the original information is incomplete or inaccurate, the information from a

      furnisher such as the above-named Defendant must report the results to other agencies

      which were supplied such information.

   88. Defendant Online Collections is liable to the Plaintiff for failing to comply with the

      requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

   89. After receiving the Dispute Notices from Transunion, Experian and Equifax, Defendant

      Online Collections negligently failed to conduct its reinvestigation in good faith.

   90. A reasonable investigation would require a furnisher such as Defendant Online Collections

      to consider and evaluate a specific dispute by the consumer, along with all other facts,

      evidence and materials provided by the agency to the furnisher.

   91. Additionally, the Defendant Online Collections failed to mark the account as disputed after

      receiving notice of the Plaintiff’s disputes.

   92. The conduct, action and inaction of Defendant Online Collections was negligent, entitling

      the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   93. As a result of the conduct, action and inaction of the Defendant Online Collections, the

      Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

      from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

      of credit denials.

   94. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the Defendant

      Online Collections in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681o.
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 20 of 21 PageID #: 20



   WHEREFORE, Plaintiff, Joel Fekete, an individual, demands judgment in his favor against

Defendant, Online Collections, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681o.

                                   NINTH CAUSE OF ACTION

                     (Violations of the FDCPA as to Online Collections)

   95. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length

       herein.

   96. Defendant Online Collections improper credit reporting after receiving notice of the

       Plaintiff’s dispute is a violation of numerous provisions of the FDCPA, including but not

       limited to 15 U.S.C. §§ 1692d, 1692e (2), 1692e (5), 1692e (8), 1692(10), and 1692f.

   97. As a result of the Defendant Online Collections’ violations of the FDCPA, Plaintiff has

       been damaged and is entitled to damages in accordance with the FDCPA.



                                DEMAND FOR TRIAL BY JURY

   98. Plaintiff demands and hereby respectfully requests a trial by jury for all claims and issues

       in this complaint to which Plaintiff is or may be entitled.



                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

       a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

           each negligent violation as alleged herein;

       b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);
Case 1:20-cv-01045-WFK-PK Document 1 Filed 02/26/20 Page 21 of 21 PageID #: 21



      c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

      d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

      f) For actual damages provided and pursuant to 15 U.S.C. § 1692k(a)(1);

      g) For statutory damages provided and pursuant to 15 U.S.C. § 1692k(a)(2)(A);

      h) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1692k(a)(3); 15

         U.S.C. § 1681n(a)(3), 15 U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      i) For any such other and further relief, as well as further costs, expenses and

         disbursements of this action as this Court may deem just and proper.


Dated: Hackensack, New Jersey
       February 26, 2020


                                                   /s/ David Force
                                                   Stein Saks, PLLC
                                                   By: David Force
                                                   285 Passaic Street
                                                   Hackensack, NJ 07601
                                                   Phone: (201) 282-6500 ext. 107
                                                   Fax: (201)-282-6501
                                                   dforce@steinsakslegal.com
